Title: From Thomas Jefferson to James Dinsmore, 13 June 1804
From: Jefferson, Thomas
To: Dinsmore, James


          
            Dear Sir
            Washington June 13. 04.
          
          Your’s of the 9th. is recieved, and I now inclose you a five dollar bill for mr Wanscher. after you have finished the Dome room, I would rather you should finish the three bed rooms on the same floor that we may have them plaistered & ready for use. if J. Perry has not done the floors of those rooms, he should finish them in preference to every thing else. mr Stewart should finish off the whole of the Hinges for the Venetian blinds, as all the blinds for the whole house are in hand here and will be forwarded as soon as done. the composition ornaments are in hand also. mr Culp promised me he would prepare a pump for the ice house. I presume mr Wanscher keeps it clear of water. if he does not, Joe should clear it twice a week. I am trying to engage a painter to go on. accept my best wishes.
          
            Th: Jefferson
          
        